         Case 1:14-cr-00468-AT Document 543 Filed 08/23/21 Page 1 of 1

                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                    DOC #: ____________________
                                                             DATE FILED: __8/23/2021____
              -against-
                                                                      14 Cr. 468-1 (AT)
ANDY SOSA,
                                                                           ORDER
                       Defendant.
ANALISA TORRES, District Judge:

       The Court is in receipt of Defendant’s motion for compassionate release. ECF Nos. 535,
542. By September 13, 2021, the Government shall submit its opposition. By September 27,
2021, Defendant shall file his reply, if any.

       SO ORDERED.

Dated: August 23, 2021
       New York, New York
